Name: Council Regulation (EEC) No 3848/89 of 18 December 1989 amending Regulation (EEC) No 2601/69 laying down special measures to encourage the processing of mandarins, satsumas, clementines and oranges
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 374/6 Official Journal of the European Communities 22. 12. 89 COUNCIL REGULATION (EEC) No 3848/89 of 18 December 1989 amending Regulation (EEC) No 2601/69 laying down special measures to encourage the processing of mandarins, satsumas, Clementines and oranges THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parliament (*), Whereas Regulation (EEC) No 2601 /69 (3), as last amended by Regulation (EEC) No 11 23/89 (4), provides for a system of financial compensation intended to encourage the processing of mandarins, satsumas, Clementines and oranges, in the context of contracts ensuring regular supplies to the processing industries at a minimum purchase price to the producer ; Whereas the prices of the raw material produced in the Community are higher than the prices in third countries ; whereas the competitiveness of the raw material produced in the Community should be ensured irrespective of prices movements for the raw material in the third country ; Whereas the current market situation requires that the competitiveness of the Community product be improved as soon as possible ; whereas, therefore, provision should be - made for the possibility that the amount of the financial compensation fixed for the 1989/90 marketing year may be adjusted during the year, HAS ADOPTED THIS REGULATION : Article 1 The second paragraph of Article 3 ( 1 ) of Regulation (EEC) No 2601 /69 shall be replaced by the following : 'For oranges, the financial compensation may not exceed the difference between the minimum price referred to in Article 2 (2) and the prices obtaining for the raw material in third producer countries.' Article 2 For the 1989/90 marketing year, the amount of the financial compensation fixed prior to the beginning of the marketing year may be adjusted during the marketing year to take account of the second subparagraph of Article 3 (1 ) of Regulation (EEC) No 2601 /69, provided that such adjustment does not lead to a reduction in the financial compensation . Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 33 of Regulation (EEC) No 1035/72 (*). Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from the beginning of the 1989/90 marketing year. This Regulation shall be binding in its entirety and direcdy applicable in all Member States. Done at Brussels, 18 December 1989 . For the Council The President J. MELLICK (') OJ No C 282, 8 . 11 . 1989, p. 13. (2) Opinion delivered on 15 December 1989 (not yet published in the Official Journal). 0 OJ No L 324, 27. 12. 1969, p. 21 . O OJ No L 118, 29. 4. 1989, p. 25. 0 OJ No L 118, 20. 5. 1972, p. 1 .